DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
The remaining claims are rejected based on their dependency from a claim that has been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bienerth et al.  US 2015/0274906 Al.
	Re claim 1, Bienerth et al. teach a heat storage sheet (para 7), comprising: a resin matrix (para 7); and a heat storage material that is dispersed in the resin matrix (para 7, paras 29-30, 33), wherein the heat storage sheet has a tensile strength of 0. 1 MPa or more (examples 1-4, Table Page 5, para 66), and a tensile elongation at break of 10% or more (examples 1-4, Table Page 5, para 66), in accordance with JIS K6251.
The recitation of “in accordance with JIS K6251” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 2, Bienerth et al. teach the heat storage sheet comprises 10 to 80% by mass of the heat storage material (para 30).  
Re claim 3, Bienerth et al. teach the heat storage sheet has a thickness of 1 mm or more (para 61).  

Re claim 4, Bienerth et al. teach the heat storage material is a plurality of microcapsules, wherein each of the microcapsules comprises a resin outer shell and a phase change material that is contained within the resin outer shell (paras 29-30, paras 33, 59).  

Re claim 5, Bienerth et al. teach the resin matrix comprises a thermoplastic resin (paras 37, 41-42, 44-45 and  48).  

Re claim 6, Bienerth et al. teach a plasticizer (para 40).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al. in view of SAKASHITA US 20150361233 A1.
Re claims 7, Bienerth et al. fail to explicitly teach 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer.
SAKASHITA teach the 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer to use a known percentage of plasticizer in a base polymer (para 67 noting that the amount of plasticizer added is considered the amount absorbed in the overall mixture).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer as taught by SAKASHITA in the Bienerth et al. invention in order to advantageously allow to alter the surface properties of the heat storage material.
Additionally, it would have been obvious to try to provide  the 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer to use a known percentage of plasticizer in a base polymer (para 67 noting that the amount of plasticizer added is considered the amount absorbed in the overall mixture) in order to advantageously allow to alter the surface properties of the heat storage material.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al. in view of Sauer US 3953650 A.

 
Re claim 8, Bienerth et al. fail to explicitly teach the plasticizer is an epoxy plasticizer.
Sauer teach the plasticizer is an epoxy plasticizer (col 3) to use a plasticizer well known in the art .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plasticizer is an epoxy plasticizer as taught by Sauer in the Bienerth et al. invention in order to advantageously allow for mixture and use of materials that are known to be flame retardant.

Additionally:
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al. in view of Driscoll US 20110108241 A1.
Re claim 2, Driscoll teach wherein the heat storage sheet comprises 10 to 80% by mass of the heat storage material (claim 4) to mix PCM with other materials (claim 4, paras 3-13 ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 10 to 80% by mass as taught by Driscoll in the Bienerth et al. invention in order to advantageously allow for PCM in heat transfer applications (para 18).
  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al.  in view of Hittle US 20090223160 A1.
Re claim 2, Hittle teach wherein the heat storage sheet comprises 10 to 80% by mass of the heat storage material to mix PCM with other materials in a range of percentage to achieve known results (table 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 10 to 80% by mass as taught by Hittle in the Bienerth et al. invention in order to advantageously allow for an optimum ratio of heat storage and flexural strength (table 7).
  


Response to Arguments
Applicant’s arguments, see reply, filed 1/25/21, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the claims dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160298291 A1 teach “outer shells of thermoplastic”. JP2015020383A teach a HEAT STORAGE LAMINATE .
US 2019/0211171 Al teach PCM (paras 73, 75) and vinyl chloride (para 80).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763